DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The Information Disclosure Statement filed on 8/23/2021 has been considered.
Response to Amendment
3.	The amendment filed on 8/6/21 has been entered.
	Claims 1, 5, 8, 9, 12, 14-19 and 19 have been amended.
	Claims 1-20 are pending. 
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by We et al. (“We”) US PG-Pub 2016/0329284.
We discloses in Figs. 1 and 2 a method, comprising providing a first die (e.g. element 152/154) in a reconstituted form; providing at least one second die (e.g. silicon die element 116, 
Re claim 2, We discloses wherein the at least one second die is a bridging die between the first die (e.g. element 152) and a third die (e.g. element 154) in a reconstituted form.    
Re claim 3, We discloses wherein the first die and the third die partially overlap a facing surface of the second die.   
 Re claim 4, We discloses wherein the at least one conductor is a through-mold via.    
 Re claim 5, We discloses wherein the molding layer has thereon a compliant layer (e.g. element 114) having a surface aligned to an end of the through-mold via.   
 Re claim 6, We discloses wherein a redistribution layer (e.g. element 110, Fig. 1A) couples the at least one conductor for electrical conductivity with the first die.   
    Re claim 7, We discloses wherein the at least one second die comprises fine-pitch contacts (e.g. sub-micron design capability suggested in ¶[0025]).    
7.	Claim(s) 8-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by We.
We discloses in Figs. 1 and 2 an apparatus, comprising: a first die (e.g. element 152/154) a second die (e.g. silicon die element 116, ¶[0025]) with a molding layer (e.g. element 122)  along at least one side surface of the second die; the second die directly bonded to the first die by way of a direct bonded interface and interconnect (¶[0020 and 0021]) -- note that the recitation calling for, “… by way of a direct bonded interface …” constitutes product-by-process limitation; and at least one conductor (e.g. element 126) through the molding layer in contact with the first die.    


Re claim 10, We discloses wherein the first die and the third die partially overlap a facing surface of the second die.    
Re claim 11, We discloses wherein the at least one conductor is a through-mold via.    
Re claim 12, We discloses wherein the molding layer has thereon a compliant layer (e.g. element 124) having a surface aligned to an end of the through-mold via.    
Re claim 13, We discloses wherein a redistribution layer (e.g. element 110) couples                                        the at least one conductor for electrical conductivity with the first die.  
Re claim 14, We discloses wherein the second die comprises fine-pitch contacts (e.g. sub-micron design capability suggested in ¶[0025]).    
8.	Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by We.
We discloses in Figs. 1 and 2 an apparatus, comprising: a first die (e.g. element 152/154) with a first molding layer (e.g. element 147) along at least one side surface of the first die; a second die (e.g. silicon die element 116, ¶[0025]) with a second molding layer (e.g. element 122) along at least one side surface of the second die; the second die directly bonded to  the first die by way of a direct bonded interface and interconnect (¶[0020 and 0021]) -- note that the recitation calling for, “… by way of a direct bonded interface …” constitutes product-by-process limitation; and at least one conductor (e.g. element 126) through the second molding layer in contact with the first die.
Re claim 16, We discloses wherein the second die is a bridging die between the first die (e.g. element 152) and a third die (e.g. element 154) in the first molding layer.   

Re claim 18, We discloses wherein the at least one conductor is a through-mold via.    
Re claim 19, We discloses wherein the second molding layer has thereon a compliant layer (e.g. element 124) having a surface aligned to an end of the through-mold via.    
Re claim 20, We discloses wherein a redistribution layer (e.g. element 110) couples                              the at least one conductor for electrical conductivity with the first die.  
   
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. We et al. (USPAT 9,443,824) discloses a die in a reconstituted form including second die bridging die between the first die and a third die. 
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893